DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the compound" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim as the claim requires the compound to be in the photopolymerizable coating.  For purposes of examination, it will be assumed that “in the photopolymerizable coating” is “in the overcoat”.
Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nobumasa et al. (JP-H05303195-A). 	Regarding claim 16, Nobumasa et al. disclose “a lithographic printing plate precursor comprising:  	a support (paragraph 102);  	a photopolymerizable coating provided on the support (paragraphs 6 and 51); and  	an overcoat provided on the photopolymerizable coating (paragraph 10);  	wherein the overcoat includes a compound that is able to generate a volatile decomposition product (paragraph 11).” 	Regarding claim 17, Nobumasa et al. further disclose “wherein the compound includes a heat decomposable compound (paragraph 13).” 	Regarding claim 18, Nobumasa et al. further disclose “wherein the compound includes a blowing agent (paragraph 13).” 	Regarding claim 19, Nobumasa et al. further disclose “wherein the heat decomposable compound is selected from the group consisting of carbonates, carbamates, and hydrazides (paragraph 13).” 	Regarding claim 20, Nobumasa et al. further disclose “wherein the heat decomposable compound is selected from the group consisting of ammonium carbonate, ammonium hydrogen carbonate, ammonium carbamate, benzenesulfonyl hydrazide, and p-toluenesulfonyl hydrazide (paragraph 13).” 	Regarding claim 21, Nobumasa et al. further disclose “wherein the volatile decomposition product is an inert gas or a gas that is not condensable at room temperature (paragraph 13).” 	Regarding claim 22, Nobumasa et al. further disclose “wherein the volatile decomposition product is selected from the group consisting of carbon dioxide, carbon mono-oxide, ammonia, oxygen, hydrogen gas, and/or nitrogen gas (paragraph 13).” 	Regarding claim 23, Nobumasa et al. further disclose “wherein the compound is present in the overcoat between 10% wt and 60% wt (paragraph 11).” 	Regarding claim 24, Nobumasa et al. further disclose “wherein the photopolymerizable coating includes a polymerizable compound and a free radical initiator (paragraphs 53-55).” 	Regarding claim 25, Nobumasa et al. further disclose “wherein the support is grained and anodized aluminium post treated with polyvinylphosphonic acid, polyvinylmethylphosphonic acid, phosphoric acid esters of polyvinyl alcohol, polyvinylsulphonic acid, polyvinylbenzenesulphonic acid, sulphuric acid esters of polyvinyl alcohol, and/or acetals of polyvinyl alcohols formed by reaction with a sulphonated aliphatic aldehyde (paragraphs 102 and 103).” 	Regarding claim 26, Nobumasa et al. further disclose “a method for making a printing plate comprising:  	image-wise exposing the printing plate precursor according to claim 16 to heat and/or light (paragraph 130);  	heating the printing plate precursor (paragraph 128); and  	developing the printing plate precursor (paragraph 131).” 	Regarding claim 27, Nobumasa et al. further disclose “wherein the image-wise exposing includes image-wise exposing the printing plate precursor with laser light having a wavelength between 350 nm and 450 nm (paragraph 108: the sources listed, especially metal halide lamps, emit wavelengths between 350 and 450 nm).” 	Regarding claim 28, Nobumasa et al. further disclose “wherein the heating includes heating the printing plate precursor at a temperature between 80°C and 300°C (paragraph 128).” 	Regarding claim 29, Nobumasa et al. further disclose “wherein the heating includes heating the printing plate precursor for a dwell time between 2 seconds and 30 minutes (paragraph 128).”
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853